EXHIBIT 3
                                                                                                                                                                    Exhibit 3
 county         voter_id           lname     fname    status2020 status2019    dob         ssdi_dob     dt_reg       ssdi_dod     obit_dod     2018_vote    vote_type   2016_vote    vote_type
ALLEGHENY       002266969-02   K           PATRICIA   ACT        ACT          1925-03-12   1925-03-12   1949-04-01   2011-08-20   2011-08-20   2018-11-06   REG
ALLEGHENY       002861769-02   H           EDWARD     ACT        ACT          1934-09-16   1934-09-16   1953-12-01   2005-01-03                2018-11-06   REG         2016-11-08   REG
ALLEGHENY       002399093-02   B           ROBERT     ACT        ACT          1932-09-01   1932-09-01   1955-03-01   2011-07-20   2011-07-20   2018-11-06   REG
ALLEGHENY       002028885-02   D           AUGUST     ACT        ACT          1933-08-10   1933-08-10   1955-08-01   2016-07-06                2018-11-06   REG
ALLEGHENY       002971370-02   G           HENRY      ACT        ACT          1927-02-24   1927-02-24   1960-02-01   2012-11-25                2018-11-06   REG         2016-11-08   REG
ALLEGHENY       002737751-02   W           SONDRA     ACT                     1934-08-22   1934-08-22   1960-08-01   2012-08-03   2012-08-03   2018-11-06   REG
ALLEGHENY       002973552-02   M           THOMAS     ACT        ACT          1942-09-16   1942-09-16   1964-02-01   2011-01-22   2011-01-22   2018-11-06   REG         2016-11-08   REG
ALLEGHENY       002055008-02   L           NORINE     ACT                     1953-09-21   1953-09-21   1975-07-01   2009-01-15   2009-01-15   2018-11-06   REG         2016-11-08   REG
ALLEGHENY       002992023-02   B           WILLIE     ACT                     1957-09-15   1957-09-15   1975-10-01   2011-08-21                2018-11-06   REG         2016-11-08   REG
ALLEGHENY       002530935-02   B           JOSEPH     ACT                     1961-09-17   1961-09-17   1980-10-01   2008-08-28                2018-11-06   REG         2016-11-08   REG
ALLEGHENY       002307169-02   W           ROBERT     ACT                     1950-04-20   1950-04-20   1984-10-01   1971-03-17                2018-11-06   REG         2016-11-08   REG
ALLEGHENY       002336530-02   J           THOMAS     ACT        ACT          1931-06-23   1931-06-23   1993-09-01   2003-03-24   2003-03-24   2018-11-06   REG
ALLEGHENY       002468083-02   R           JANE       ACT                     1962-04-07   1962-04-07   1997-06-01   2013-08-19                2018-11-06   REG         2016-11-08   REG
ALLEGHENY       020402068-02   O           MICHAEL    ACT        ACT          1942-12-31   1942-12-31   2004-10-22   2017-12-10   2017-12-10   2018-11-06   REG
ALLEGHENY       102624938-02   S           THOMAS     ACT        ACT          1932-04-23   1932-04-23   2009-10-01   2006-02-14   2006-02-14   2018-11-06   ABS         2016-11-08   ABS
ALLEGHENY       102851582-02   T           WILLIAM    ACT        ACT          1939-02-20   1939-02-20   2010-08-16   1998-10-24                2018-11-06   ABS         2016-11-08   ABS
BEAVER          001349057-04   M           CRAIG      ACT        ACT          1949-09-25   1949-09-25   1976-02-17   2015-05-12                2018-11-06   REG         2016-11-08   REG
BERKS           010698399-06   G           MARY       ACT        ACT          1937-10-20   1937-10-20   1992-01-17   2017-01-01   2017-01-01   2018-11-06   REG
BLAIR           011000871-07   F           HELEN      ACT        ACT          1920-08-17   1920-08-17   1800-01-01   2008-12-28   2008-12-28   2018-11-06   REG
BLAIR           020260415-07   P           ROBERTA    ACT        ACT          1947-09-16   1947-09-16   2004-09-21   2017-05-06   2017-05-06   2018-11-06   REG
BRADFORD        012566741-08   D           JEROME     ACT                     1937-02-07   1937-02-07   1995-12-07   2013-04-18   2013-04-18   2018-11-06   REG
BUTLER          001508174-10   T           NORMAN     ACT        ACT          1921-04-14   1921-04-14   1965-03-29   2012-04-25   2012-04-25   2018-11-06   REG         2016-11-08   REG
CHESTER         009429126-15   P           MARIANNE ACT          ACT          1963-12-17   1963-12-17   1996-02-08   2012-05-15                2018-11-06   REG         2016-11-08   REG
CHESTER         021584339-15   W           ANGELA     ACT                     1961-11-09   1961-11-09   2008-09-21   1981-08-01                2018-11-06   REG         2016-11-08   REG
CLEARFIELD      020114287-17   Z           JAMES      ACT                     1986-04-23   1986-04-23   2004-05-21   2012-11-20                2018-11-06   REG         2016-11-08   REG
CUMBERLAND      001006385-21   K           JOSEPH     ACT        ACT          1928-02-05   1928-02-05   1960-01-01   2010-02-16   2010-02-16   2018-11-06   REG
DAUPHIN         005127716-22   C           PEDRO      ACT                     1936-04-06   1936-04-06   1993-04-19   2010-11-01                2018-11-06   REG
DELAWARE        009944184-23   D           FRED       ACT        ACT          1930-06-17   1930-06-17   1951-09-29   2013-12-31                2018-11-06   REG
DELAWARE        010027813-23   P           PETER      ACT        ACT          1933-08-26   1933-08-26   1951-12-25   2017-04-22                2018-11-06   REG
DELAWARE        010033596-23   M           FRANCIS    ACT        ACT          1947-07-08   1947-07-08   1985-04-12   2015-05-27                2018-11-06   REG         2016-11-08   REG
DELAWARE        109113841-23   R           MOHAMMA ACT           ACT          1949-02-02   1949-02-02   2018-07-08   2013-09-17                2018-11-06   REG
ERIE            021653715-25   F           SPENCER    ACT                     1987-07-21   1987-07-21   2008-10-06   2018-01-04                2018-11-06   REG
ERIE            108006236-25   H           DALE       ACT        ACT          1949-06-02   1949-06-02   2016-10-09   2008-05-25   2008-05-25   2018-11-06   REG         2016-11-08   REG
FAYETTE         004474511-26   M           ESTHER     ACT        ACT          1906-06-27   1906-06-27   1949-09-27   1999-09-21                2018-11-06   REG
FAYETTE         004477570-26   W           DONNA      ACT        ACT          1928-11-06   1928-11-06   1964-09-14   2018-04-19   2018-04-19   2018-11-06   REG
LANCASTER       011140023-36   W           MARY       ACT        ACT          1932-07-17   1932-07-17   1964-08-24   2012-11-30                2018-11-06   REG         2016-11-08   REG
LANCASTER       009601450-36   S           EMMA       ACT        ACT          1936-01-02   1936-01-02   2004-09-28   2006-04-18   2006-04-18   2018-11-06   REG         2016-11-08   REG
LANCASTER       021642504-36   R           KRISTIN    ACT                     1989-11-27   1989-11-27   2008-10-04   2011-01-03                2018-11-06   REG         2016-11-08   REG
LANCASTER       107152660-36   F           JESSICA    ACT                     1985-08-24   1985-08-24   2016-03-27   2018-02-16   2018-02-16   2018-11-06   REG
LUZERNE         005392719-40   M           MARK       ACT        ACT          1950-06-17   1950-06-17   1998-02-05   2015-11-25   2015-11-25   2018-11-06   REG
MONROE          109292327-45   G           MIGUEL     ACT                     1961-08-27   1961-08-27   2018-10-11   2006-01-16                2018-11-06   REG
MONTGOMERY      014592396-46   S           SHARON     ACT                     1950-11-03   1950-11-03   1976-10-04   2007-05-24   2007-05-24   2018-11-06   REG         2016-11-08   REG
MONTGOMERY      006062212-46   B           MIRIAM     ACT        ACT          1930-07-26   1930-07-26   1996-08-29   2015-05-04                2018-11-06   REG         2016-11-08   REG
MONTGOMERY      006233338-46   S           JOHN       ACT        ACT          1932-02-08   1932-02-08   2000-07-07   2018-03-03                2018-11-06   REG
MONTGOMERY      103744570-46   L           BOB        ACT        ACT          1943-03-15   1943-03-15   2012-10-22   2006-06-27                2018-11-06   REG         2016-11-08   REG
MONTGOMERY      103761308-46   P           JONG CHUL ACT         ACT          1985-09-15   1985-09-15   2012-10-24   2014-04-26                2018-11-06   REG
MONTGOMERY      104170951-46   R           LUZ        ACT                     1939-03-14   1939-03-14   2014-02-22   2011-08-15                2018-11-06   REG         2016-11-08   REG
MONTGOMERY      006285787-46   A           KAY        INA        ACT          1945-02-25   1945-02-25   2001-11-19   2014-12-30                2018-11-06   REG
MONTGOMERY      021508633-46   C           BARNES     INA                     1966-04-03   1966-04-03   2008-08-17   2005-09-01                2018-11-06   REG
MONTOUR         012998548-47   Y           ROBERT     ACT        ACT          1927-03-10   1927-03-10   1971-09-11   1999-04-08                2018-11-06   REG
NORTHUMBERLAND 013786825-49    P           LEE        ACT                     1957-06-11   1957-06-11   1999-01-01   2010-08-14                2018-11-06   REG
PHILADELPHIA    016130480-51   P           ROSE       ACT        ACT          1922-06-02   1922-06-02   1956-07-21   2010-04-25   2010-04-25   2018-11-06   REG
PHILADELPHIA    015585388-51   S           EVELYN     ACT        ACT          1924-02-08   1924-02-08   1959-09-09   2015-01-13                2018-11-06   REG
PHILADELPHIA    015403939-51   W           CATHERINE ACT         ACT          1938-07-21   1938-07-21   1972-08-22   2014-10-08                2018-11-06   REG
PHILADELPHIA    014435981-51   R           ALLEN      ACT        ACT          1943-06-27   1943-06-27   1990-10-01   2017-11-01                2018-11-06   REG
PHILADELPHIA    015058591-51   J           RACHELLE   ACT                     1952-12-20   1952-12-20   1994-10-11   2015-11-20                2018-11-06   REG
PHILADELPHIA    015321011-51   P           JOHN       ACT                     1929-02-28   1929-02-28   1994-10-11   2012-04-21   2012-04-21   2018-11-06   REG
PHILADELPHIA    015948811-51   K           TIMOTHY    ACT        ACT          1959-07-01   1959-07-01   1995-11-03   2015-06-04                2018-11-06   REG
PHILADELPHIA    016001763-51   K           DARLEEN    ACT                     1960-02-02   1960-02-02   1996-10-07   2005-10-04                2018-11-06   REG         2016-11-08   REG
PHILADELPHIA    015782079-51   M           FRANCISCA ACT         ACT          1945-07-10   1945-07-10   1996-10-07   2007-07-01   2007-07-01   2018-11-06   REG         2016-11-08   REG
PHILADELPHIA    015688225-51   D           JOHN       ACT        ACT          1908-01-22   1908-01-22   1998-10-05   2008-07-25                2018-11-06   REG         2016-11-08   REG
PHILADELPHIA    014633255-51   T           ROBERTA    ACT                     1948-08-13   1948-08-13   1999-05-19   2012-04-11   2012-04-11   2018-11-06   REG         2016-11-08   REG
